DTAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 1-2) and Sub-Species (Figure 5) in the reply filed on June 28, 2022 is acknowledged. 
The traversal is on the ground(s) that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species. Thus, the search and examination of the entire application could be made without a serious burden. 
This is not found persuasive because even though the two Species claimed in the application are classified together, each of the Species discloses a different configuration of a hydrogen fuel vaporizer, each of which having a different arrangement of a burner and a heat exchanger, as explained in the original Requirement for Restriction/Election mailed on June 9, 2022, and therefore each species will require a completely different search. For example, the burner / heat exchanger in Species I is a combined unit, and the combined unit is arranged on a main fuel conduit to vaporize the hydrogen fuel flows through the main fuel conduit (Fig. 3); the burner and the heat exchanger in Species II are two separate units, and the heat exchanger having a first pass for a hot exhaust products from the burner to flow through the heat exchanger and a second pass for the hydrogen fuel in the main fuel conduit to flows through (specification, p. 8, ll. 16-21). Thus, the structural differences require different
text-limiting search strings/queries and the results of one query applicable to one species are not likely
to fully cover the structures of the other species.
Moreover, each of the Sub-Species disclosed a different configuration of a hydrogen fuel delivery system, each of which includes a different arrangement of different components to further heat a vaporized hydrogen fuel before injecting into the combustor, as explained in the Requirement for Restriction/Election mailed on June 9, 2022. Therefore, each species requires a completely different search. For example, a fuel turbine in Sub-Species I is arrange downstream from a recuperator to use the vaporized hydrogen fuel to dive a load before injecting the vaporized hydrogen fuel into the combustor; an intercooler and a second recuperator in Sub-Species II are arrange downstream from a first recuperator to further heat the vaporized hydrogen fuel via a compressed air at an interstage duct and via an exhaust produces by the gas turbine in a sequence order. Thus, the structural cause the prior art applicable to one Sub-species would not likely be applicable to another Sub-Species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-6 are withdrawn from consideration. Claims 1-2 and 7-20 are examined.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on October 7, 2021 and June 15, 2022 are considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: on p. 10, ll. 16-17, the recitation “as shown in Fig. 10 it is possible to provide intercooling and or twin-pass recuperation” is believed in error for - - as shown in Fig. [[10]] 6 it is possible to provide intercooling and or twin-pass recuperation. It is believed that there is no Figure 10 in the disclosure.
Appropriate correction is required.

Claim Objections
Claims 1, 7-8, 11-14 and 16-20 are objected to because of the following informalities:
Regarding claim 1, 
In l. 1, “A hydrogen fuel vaporiser for vaporising cryogenically-stored hydrogen fuel” is believed in error for - - A hydrogen fuel vaporiser for vaporising a cryogenically-stored hydrogen fuel - -
In ll. 3-4, “a fuel offtake configured and arranged to divert a portion of hydrogen fuel from a main fuel conduit” is believed in error for - - a fuel offtake configured and arranged to divert a portion of the cryogenically-stored hydrogen fuel from a main fuel conduit - -
In ll. 5-6, “a burner configured and arranged to burn the portion of hydrogen fuel diverted from the main fuel conduit” is believed in error for - - a burner configured and arranged to burn the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit - -
In ll. 7-8, “a heat exchanger configured and arranged to transfer heat produced by the burner” is believed in error for - - a heat exchanger configured and arranged to transfer a heat produced by the burner - -
Regarding claim 7, in ll. 3-4, “a pre-mixer configured and arranged to mix the portion of hydrogen fuel diverted from the main fuel conduit and a supply of air prior to admission into the burner” is believed in error for - - a pre-mixer configured and arranged to mix the portion of the cryogenically-stored hydrogen fuel 25diverted from the main fuel conduit [[and]] with a supply of air prior to admission into the burner.
	Regarding claim 8, in ll. 2-4, “a pre-heater for initial heating of liquid hydrogen when insufficient heat is available to boil the portion of hydrogen fuel diverted from the main fuel conduit” is believed in error for - - a pre-heater for initial heating of liquid hydrogen when an insufficient heat is available to boil the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit.
	Regarding claim 11,
In l. 2, “a fuel pump configured to pump cryogenically-stored hydrogen fuel” is believed in error for - - a fuel pump configured to pump a cryogenically-stored hydrogen fuel - -
In ll. 4-6, “a hydrogen fuel vaporiser having a fuel offtake to divert a portion of hydrogen fuel from a main fuel conduit, a burner to burn the portion of hydrogen fuel diverted from the main fuel conduit” is believed in error for - - a hydrogen fuel vaporiser having a fuel offtake to divert a portion of the cryogenically-stored hydrogen fuel from a main fuel conduit, a burner to burn the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit- -
In ll. 9-10, “a fuel injection system configured to receive vaporised hydrogen fuel” is believed in error for - - a fuel injection system configured to receive a vaporised cryogenically-stored hydrogen fuel - -
Regarding claim 12, in l. 3, “a pre-mixer configured to mix air with the portion of hydrogen fuel” is believed in error for - - a pre-mixer configured to mix air with the portion of the cryogenically-stored hydrogen fuel - -
Regarding claim 13, 
In l. 2, “which the gas turbine engine comprises” is believed in error for - - which the hydrogen-fueled gas turbine engine comprises - -
In l. 3, “a compressor for compressing inlet air for supply to the combustor” is believed in error for - - a compressor for compressing an inlet air for supply to the combustor - -
In ll. 5-7, “a bleed air system configured to bleed compressed air from the compressor and supply it to the burner to burn with the portion of hydrogen fuel diverted from the main fuel conduit” is believed in error for - - a bleed air system configured to bleed a compressed inlet air from the compressor and supply it to the burner to burn with the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit - -
Regarding claim 14, in ll. 2-4, “which the gas turbine engine further comprises … by exhaust from the gas turbine engine” is believed in error for - - which the hydrogen-fueled gas turbine engine further comprises … by exhaust from the hydrogen-fueled gas turbine engine - -
Regarding claim 16, 
In l. 1, “a method of delivering cryogenically-stored hydrogen fuel” is believed in error for - - method of delivering a cryogenically-stored hydrogen fuel - -
In l. 3, “pumping the hydrogen fuel from a cryogenic storage system” is believed in error for - - pumping the cryogenically-stored hydrogen fuel from a cryogenic storage system - -
In ll. 5-6, “diverting a portion of hydrogen fuel …; burning the portion of hydrogen fuel” is believed in error for - - diverting a portion of the cryogenically-stored hydrogen fuel …; burning the portion of the cryogenically-stored hydrogen fuel - -
In l. 8-9, “vaporising the hydrogen fuel … by exchanging heat produced by the burner” is believed in error for - - vaporising the hydrogen fuel … by exchanging a heat produced by the burner - -
Regarding claim 17, in ll. 1-3, “pre-heating the portion of hydrogen fuel … to boil it prior to the burning step, optionally wherein the pre-heating comprises boiling it” is believed in error for - - pre-heating the portion of the cryogenically-stored hydrogen fuel … to boil it prior to [[the burning step]] burn the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit in the burner, optionally wherein the pre-heating [[comprises]] further comprising boiling it - -
Regarding claim 18, in ll. 1-3, “pre-mixing air with the portion of hydrogen fuel … prior to the burning step” is believed in error for - - pre-mixing air with the portion of the cryogenically-stored hydrogen fuel … prior to [[the burning step]] burn the portion of the cryogenically-stored hydrogen fuel diverted from the main fuel conduit in the burner - -
Regarding claim 19, in ll. 1-4, “bleeding compressed air from a compressor … and supplying the compressed air to the burner to burn with the portion of hydrogen fuel” is believed in error for - - bleeding a compressed air from a compressor … and supplying the compressed air to the burner to burn with the portion of the cryogenically-stored hydrogen fuel - -
Regarding claim 20, in ll. 1-3, “recuperating exhaust heat … after the vaporising step” is believed in error for - - recuperating an exhaust heat … after [[the vaporising step]] vaporising the hydrogen fuel in the main fuel conduit by exchanging heat produced by the burner thereto in a heat exchanger - -
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependents, in ll. 7-8, the recitation “a heat exchanger configured and arranged to transfer heat produced by the burner to hydrogen fuel in the main fuel conduit” is unclear whether 1) the “hydrogen fuel” is the same hydrogen fuel of the “cryogenically-stored hydrogen fuel” claimed in cl. 1, l. 1, or 2) the “hydrogen fuel” is the same hydrogen fuel of “a portion of hydrogen fuel” claimed in cl. 1, ll. 4-5, or 3) the “hydrogen fuel” is a hydrogen fuel that is left in the main fuel conduit after a portion of hydrogen fuel is diverted. For examination purpose, the recitation was interpreted as the hydrogen fuel claimed in cl. 1, ll. 7-8 is a hydrogen fuel that is left in the main fuel conduit after a portion of hydrogen fuel is diverted.

Regarding claim 8 and its dependents, in ll. 1-2, the recitation “a pre-heater for initial heating of liquid hydrogen” is unclear whether 1) the “liquid hydrogen” is the hydrogen fuel of the “cryogenically-stored hydrogen fuel” claimed in cl. 1, l. 1, or 2) the “liquid hydrogen” is the hydrogen fuel of “a portion of hydrogen fuel” claimed in cl. 1, ll. 4-5, or 3) the “liquid hydrogen” is a hydrogen fuel that is left in the main fuel conduit after a portion of hydrogen fuel is diverted. For examination purpose, the recitation was interpreted as the liquid hydrogen is the portion of the cryogenically-stored hydrogen fuel diverted from the main conduit. 

Regarding claim 10, the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained MPEP 2173.05. In the instant case, the term “boil volume” renders the claim indefinite because applicant does not disclose what structure is required by the recited “boil volume” and such structure does not appear to be a term of art. For examination purpose, in the light of the specification, the recitation was interpreted as the liquid hydrogen fuel is heated and gasified after passing the pre-heater. 

Regarding claim 11 and its dependents, in ll. 6-8, the recitation “a heat exchanger to transfer heat produced by the burner to hydrogen fuel in the main fuel conduit” is unclear whether 1) the “hydrogen fuel” is the same hydrogen fuel of the “cryogenically-stored hydrogen fuel” claimed in cl. 11, l. 2, or 2) the “hydrogen fuel” is the same hydrogen fuel of “a portion of hydrogen fuel” claimed in cl. 11, ll. 4-5, or 3) the “hydrogen fuel” is a hydrogen fuel that is left in the main fuel conduit after a portion of hydrogen fuel is diverted. For examination purpose, the recitation was interpreted as the hydrogen fuel claimed in cl. 11, ll. 7 is a hydrogen fuel that is left in the main fuel conduit after a portion of hydrogen fuel is diverted.

Regarding claim 14 and its dependents, in ll. 2-4, the recitation “a fuel recuperator … for heating the hydrogen fuel by exhaust” is unclear whether the 1) the “hydrogen fuel” is the same hydrogen fuel of the “cryogenically-stored hydrogen fuel” claimed in cl. 11, l. 2, or 2) the “hydrogen fuel” is the same hydrogen fuel of “a portion of hydrogen fuel” claimed in cl. 11, ll. 4-5, or 3) the “hydrogen fuel” is a hydrogen fuel that is left in the main fuel conduit after a portion of hydrogen fuel is diverted, or 4) the “hydrogen fuel” is the vaporised hydrogen fuel claimed in cl. 11, ll. 9. For examination purpose, the recitation was interpreted as the hydrogen fuel claimed in cl. 14, l. 4 is the vaporised hydrogen fuel claimed in cl. 11, ll. 9.

Regarding claim 15, in ll. 2-3, the recitation “a fuel turbine for receiving heated hydrogen fuel from the recuperator to drive a load” is unclear whether the “heated hydrogen fuel” is the vaporised hydrogen fuel claimed in cl. 11, ll. 9, or the “heated hydrogen fuel” is a heated hydrogen fuel claimed in cl. 14, l. 4.  

Regarding claim 16 and its dependents, in ll. 8-9, the recitation “vaporising the hydrogen fuel in the main fuel conduit by exchanging heat produced by the burner thereto in a heat exchanger” is unclear whether 
1) the “hydrogen fuel” is the same hydrogen fuel of the “cryogenically-stored hydrogen fuel” claimed in cl. 16, l. 1, or 
2) the “hydrogen fuel” is the same hydrogen fuel of “a portion of hydrogen fuel” claimed in cl. 16, l. 5, or 
3) the “hydrogen fuel” is a hydrogen fuel that is left in the main fuel conduit after a portion of hydrogen fuel is diverted. For examination purpose, the recitation was interpreted as the hydrogen fuel claimed in cl. 16, ll. 8 is a hydrogen fuel that is left in the main fuel conduit after a portion of hydrogen fuel is diverted.

Regarding claim 17, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Moreover, the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained MPEP 2173.05. In the instant case, the term “boil volume” renders the claim indefinite because applicant does not disclose what structure is required by the recited “boil volume” and such structure does not appear to be a term of art. For examination purpose, in the light of the specification, the recitation was interpreted as the liquid hydrogen fuel is heated and gasified after passing the pre-heater.

Regarding claim 20, 
In ll. 1-2, the recitation “recuperating exhaust heat from the gas turbine into the hydrogen fuel after the vaporising step” is unclear whether 1) the “hydrogen fuel” is the same hydrogen fuel of the “cryogenically-stored hydrogen fuel” claimed in cl. 16, l. 1, or 2) the “hydrogen fuel” is the same hydrogen fuel of “a portion of hydrogen fuel” claimed in cl. 16, l.5, or 3) the “hydrogen fuel” is a hydrogen fuel that is left in the main fuel conduit after a portion of hydrogen fuel is diverted, or 4) the “hydrogen fuel” is a vaporised hydrogen fuel via exchanging heat produced by the burner. For examination purpose, the recitation was interpreted as the hydrogen fuel claimed in cl. 20, l. 2 is a vaporised hydrogen fuel via exchanging heat produced by the burner.
In l. 3, the term “the injecting step” is unclear which step claimed in cl. 16 is the injection step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fetescu (6079222) in view of Roberge (20200088102).

Regarding claim 1, Fetescu teaches the invention as claimed: a fuel (col. 1, ll. 14-15) vaporiser (annotated Fig. 1) for vaporising cryogenically-stored (deep-frozen, abstract) fuel (col. 1, ll. 14-15) prior to injection into a gas turbine engine (6 Fig. 2), comprising: a fuel offtake (13 Fig. 1) configured and arranged to divert a portion of fuel (30 Fig.1) from a main fuel conduit (2 and 14 Fig. 1); a burner (19 Fig. 1) configured and arranged to burn the portion of fuel (col. 6, ll. 18-20) diverted from the main fuel conduit (2 Fig. 1); and a heat exchanger (20 Fig. 1) configured and arranged to transfer heat produced by the burner to fuel (col. 6, ll. 20-23) in the main fuel conduit (14 Fig. 1).

    PNG
    media_image1.png
    812
    930
    media_image1.png
    Greyscale

	Fetescu does not teach a hydrogen fuel. 
	However, Roberge teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) to provide increases in thermal efficiency, electrical power generation, and thermal management while reducing environmental emissions (Roberge, p. 1, [0002]) because the cooled liquid state hydrogen fuel can provide a heat sink for vehicle heat loads (Roberge, p. 1, [0011]) and the hydrogen fuel is a plentiful and cleaner burning fuel type compared to current hydrocarbon fuels ((Roberge, p. 1, [0012]).  

Regarding claim 2, Fetescu in view of Roberge discussed so far teaches the invention as claimed and as discussed above, and Fetescu further teaches in which the burner (19 Fig. 1) comprises the heat exchanger (20 Fig. 1).

Regarding claim 8, Fetescu in view of Roberge discussed so far teaches the invention as claimed and as discussed above. Fetescu further teaches a pre-heater (17 Fig. 1) for initial heating of the portion of fuel (30 Fig. 1) diverted (via 13 Fig. 1) from the main fuel conduit (2 and 14, Fig. 1).
Fetescu in view of Roberge as discussed so far does not teach a hydrogen fuel and when insufficient heat is available to boil the portion of hydrogen fuel.
However, Roberge further teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) for the same reason discussed in claim 1.  
Fetescu in view of Roberge discussed so far does not teach when insufficient heat is available to boil the portion of hydrogen fuel.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a pre-heater) cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. when insufficient heat is available to boil the portion of hydrogen fuel), does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim (i.e. as taught by Fetescu in view of Roberge as discussed above).

Regarding claim 10, Fetescu in view of Roberge teaches the invention as claimed and as discussed above, and Fetescu further teaches the pre- heater (17 Fig. 1) comprises a boil volume, wherein the liquid fuel is heated and gasified after passing the pre-heater (col. 6, ll. 9-14, also see 112b rejection above for claim interpretation). 
Fetescu in view of Roberge as discussed so does not teach a hydrogen fuel. 
However, Roberge further teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) for the same reason discussed in claim 1.  

Regarding claim 11, Fetescu teaches the invention as claimed: a gas turbine engine (6 Fig. 1) comprising: a fuel pump (8 Fig. 1) configured to pump cryogenically-stored fuel (deep-frozen liquid gas, abstract) through a main fuel conduit (2 and 14 Fig. 1); a fuel vaporiser (annotated Fig. 1) having a fuel offtake (13 Fig. 1) to divert a portion of the fuel (30 Fig. 1) from a main fuel conduit (2 Fig. 1), a burner (19 Fig. 1) to burn the portion of the fuel diverted (col. 6, ll. 18-20) from the main fuel conduit (2 Fig. 1), and a heat exchanger (20 Fig. 1) to transfer heat produced by the burner to the fuel (col. 6, ll. 20-23) in the main fuel conduit (14 Fig. 1), thereby vaporising it (29’’ Fig. 1); a combustor (36 Fig. 2) to receive the vaporized fuel (via 5 Fig. 1).

    PNG
    media_image1.png
    812
    930
    media_image1.png
    Greyscale

Fetescu does not teach a hydrogen fuel, a hydrogen-fuelled gas turbine engine, and a fuel injection system configured to receive vaporised hydrogen fuel and inject it into the combustor.
However, Roberge teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and injected to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract) via a fuel injection system (suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) and such an injection system (Roberge, suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom) to inject the vaporized fuel (Fetescu, 29’’ Fig. 1) into the combustor (Fetescu, 36 Fig. 2) to provide increases in thermal efficiency, electrical power generation, and thermal management while reducing environmental emissions (Roberge, p. 1, [0002]) because the cooled liquid state hydrogen fuel can provide a heat sink for vehicle heat loads (Roberge, p. 1, [0011]) and the hydrogen fuel is a plentiful and cleaner burning fuel type compared to current hydrocarbon fuels ((Roberge, p. 1, [0012]).  

Regarding claim 14, Fetescu in view of Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches the gas turbine engine (6 Fig. 2) comprising the fuel vaporizer (annotated Fig. 1).
Fetescu in view of Roberge as discussed so far does not teach the gas turbine engine further comprises a fuel recuperator between the hydrogen fuel vaporiser and the fuel injection system for heating the hydrogen fuel by exhaust from the gas turbine engine.
However, Roberge further teaches a gas turbine engine (abstract) further comprises a fuel recuperator (36 Fig. 1) between a hydrogen fuel (p. 1, [0011]) vaporiser (34 Fig. 1) and a fuel injection system (p. 4, [0029] bottom) for heating the hydrogen fuel (p. 1, [0011]) by exhaust (exhaust heat exchanger 36, p. 2, [0012]) from the gas turbine engine (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to add such a recuperator (Roberge, 36 Fig. 1) downstream from the fuel vaporizer (Fetescu, annotated Fig. 1) to heat the hydrogen fuel (Roberge, p. 1, [0011]) using exhaust (Roberge, exhaust heat exchanger 36, p. 2, [0012]) from the gas turbine (Fetescu, 6 Fig. 2) for the same reason discussed in claim 11.  

Regarding claim 15, Fetescu in view of Roberge teaches the invention as claimed and as discussed above. Fetescu in view of Roberge discussed so far does not teach a fuel turbine for receiving heated hydrogen fuel from the recuperator to drive a load.
However, Roberge further teaches a fuel turbine (38 Fig. 1) for receiving heated hydrogen fuel (heated by exhaust, p.3, [0023] and Roberge, p. 1, [0011]) from the recuperator (36 Fig. 1) to drive a load (42 Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to add such a fuel turbine (Roberge, 38 Fig. 1) for receiving heated hydrogen fuel (Roberge, heated by exhaust, p.3, [0023] and Roberge, p. 1, [0011]) from the recuperator (Roberge, 36 Fig. 1) to drive a load (42 Fig. 1) on the gas turbine engine (Fetescu, 6 Fig. 2) for the same reason discussed in claim 11.  


Regarding claim 16, Fetescu teaches the invention as claimed: a method of delivering cryogenically-stored fuel (title) to a gas turbine engine (6, Fig. 1), comprising: pumping the hydrogen fuel (via 8 Fig. 1) from a cryogenic storage system (1, 3 and 7 Fig. 1) through a main fuel conduit (2 and 14, Fig. 1); diverting (via 13 Fig. 1) a portion of the fuel (30 Fig. 1) from the main fuel conduit (2 Fig. 1); burning (in 19 Fig. 1) the portion of the fuel diverted (30 Fig. 1) from the main fuel conduit (2 Fig. 1) in a burner (19 Fig. 1); vaporising the fuel (using 32 produced by 19, Fig. 1) in the main fuel conduit (14 Fig. 1) by exchanging heat (via 20 Fig. 1) produced by the burner (19 Fig. 1) thereto in a heat exchanger (20 Fig. 1).
Fetescu does not teach a hydrogen fuel.
However, Roberge teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) to provide increases in thermal efficiency, electrical power generation, and thermal management while reducing environmental emissions (Roberge, p. 1, [0002]) because the cooled liquid state hydrogen fuel can provide a heat sink for vehicle heat loads (Roberge, p. 1, [0011]) and the hydrogen fuel is a plentiful and cleaner burning fuel type compared to current hydrocarbon fuels ((Roberge, p. 1, [0012]).  

Regarding claim 17, Fetescu in view of Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches pre-heating (via 17 Fig. 1) the portion of fuel (30 Fig. 1) diverted (via 13 Fig. 1) from the main fuel conduit (2 Fig. 1) to boil it (col. 6, ll. 8-13) prior to the burning step (in burner 19 Fig. 1).
Fetescu in view of Roberge as discussed so far does not teach a hydrogen fuel.
However, Roberge teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) for the same reason discussed in claim 16.  
Regarding claim 20, Fetescu in view of Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches the gas turbine engine (6 Fig. 2) and the vaporizing step (via the vaporizer, annotated Fig. 1).
Fetescu in view of Roberge as discussed so far does not teach recuperating exhaust heat from the gas turbine into the hydrogen fuel before the injecting step.
However, Roberge further teaches recuperating exhaust heat (via exhaust heat exchanger 36 Fig. 1) from a gas turbine (abstract) into a hydrogen fuel (p. 1, [0011]) before an injecting step (via suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) and recuperating exhaust heat (Roberge, via exhaust heat exchanger 36 Fig. 1) from a gas turbine (Fetescu, 6 Fig. 1) into a hydrogen fuel (Roberge, p. 1, [0011]) before an injecting step (Roberge,  via suitable fuel injectors for delivering gaseous fuel, p. 4, [0029] bottom) for the same reason discussed in claim 16.  

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fetescu (6079222) in view of Roberge (20200088102), DePuy (20140175803) and Chen (20070082305).

Regarding claim 7, Fetescu in view of Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches a portion of fuel (30 Fig. 1) diverted from (via 13 Fig. 1) a main fuel conduit (2 and 14 Fig. 1), wherein the portion of fuel (30 Fig. 1)  is supplied to the burner (19 Fig. 1).
Fetescu in view of Roberge discussed so far does not teach a hydrogen fuel, a pre-mixer configured and arranged to mix the portion of hydrogen fuel and a supply of air prior to admission into the burner.
However, Roberge further teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) for the same reason discussed in claim 1.  
Fetescu in view of Roberge does not teach a supply of air and a pre-mixer, wherein the pre-mixer configured and arranged to mix the portion of hydrogen fuel and the supply of air prior to admission into the burner.
However, DePuy teaches a first fuel (490 Fig. 4) and a supply of air (494 Fig. 4) are supplied to a burner (shell 407 Fig. 4) and combusted to supply a heat to a second fuel (syngas 410 Fig. 4 and p. 3, [0025]) via a heat exchanger (488 Fig. 4), wherein the supply of air can be a compressed air (via compressor, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge to incorporate the teaching of DePuy of  providing such a supply of air (DePuy, 494 Fig. 4) and mix the portion (Fetescu, 30 Fig. 1) of hydrogen fuel (Roberge, p. 1, [0011]) with the supply of air (DePuy, 494 Fig. 4) in the burner (Fetescu, 19 Fig. 1) to reduce in dependency on fossil fuel-base feed stocks and improve efficiency (DePuy, p. 1, [0004]) while protecting sensitive compressor and/or turbine components from the potentially destructive effects (DePuy, p. 4, [0029]). 
Fetescu in view of Roberge and DePuy does not teach a pre-mixer configured and arranged to mix the portion of hydrogen fuel and a supply of air prior to admission into the burner.
However, Chen teaches a fuel system (title) for a gas turbine engine (10 Fig. 1) including a pre-mixer (32 Fig. 1) configured and arranged to mix a vaporized fuel (via a vaporizer 30 Fig. 2 and p. 3, [0032]) and a supply of oxidizer (33 Fig. 2) prior to admission into a combustor (14 Fig. 2), wherein the supply of oxidizer can be a compressed air (p. 2, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge and DePuy to incorporate the teaching of Chen of adding such a pre-mixer (Chen, 32 Fig. 1) to mix the portion of hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 and 14 Fig. 1) and a supply of air (DePuy, 494 Fig. 4) prior to admission into the burner (Fetescu, 19 Fig. 1) to provide lower temperature combustion to reduce formation of emissions while maintaining combustion efficiency and combustor operability with a robust, stable combustion process (Chen, p. 5, [0005]). 

Regarding claim 12, Fetescu in view of Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches the vaporiser (annotated Fig. 1), a portion of fuel (30 Fig. 1) diverted (via 13 Fig. 1) from a main fuel conduit (2 Fig. 1), wherein the portion of fuel (30 Fig. 1)  is supplied to the burner (19 Fig. 1).
Fetescu in view of Roberge as discussed so far does not teach a hydrogen fuel, a pre-mixer configured to mix air with the portion of hydrogen fuel diverted from the main fuel conduit prior to admission into the burner.
However, Roberge further teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) for the same reason discussed above in claim 11.  
Fetescu in view of Roberge does not teach an air and a pre-mixer, wherein the pre-mixer is configured to mix the air with the portion of hydrogen fuel prior to admission into the burner.
However, DePuy teaches a first fuel (490 Fig. 4) and an air (494 Fig. 4) are supplied to a burner (shell 407 Fig. 4) and combusted to supply a heat to a second fuel (syngas 410 Fig. 4 and p. 3, [0025]) via a heat exchanger (488 Fig. 4), wherein the air can be a compressed air (via compressor, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge to incorporate the teaching of DePuy to provide such an air and mix the air (DePuy, 494 Fig. 4 and p. 3, [0025]) with the portion (Fetescu, 30 Fig. 1) of hydrogen fuel (Roberge, p. 1, [0011]) in the burner (Fetescu, 19 Fig. 1) to reduce in dependency on fossil fuel-base feed stocks and improve efficiency (DePuy, p. 1, [0004]) while protecting sensitive compressor and/or turbine components from the potentially destructive effects (DePuy, p. 4, [0029]). 
Fetescu in view of Roberge and DePuy does not teach a pre-mixer configured to mix air with the portion of hydrogen fuel prior to admission into the burner.
However, Chen teaches a fuel system (title) for a gas turbine engine (10 Fig. 1) including a pre-mixer (32 Fig. 1) configured to mix a vaporized fuel (via a vaporizer 30 Fig. 2 and p. 3, [0032]) and a supply of oxidizer (33 Fig. 2) prior to admission into a combustor (14 Fig. 2), wherein the supply of oxidizer can be a compressed air (p. 2, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge and DePuy to incorporate the teaching of Chen to add such a pre-mixer (Chen, 32 Fig. 1) to mix air (DePuy, 494 Fig. 4) with the portion of hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 and 14 Fig. 1) prior to admission into the burner (Fetescu, 19 Fig. 1) to provide lower temperature combustion to reduce formation of emissions while maintaining combustion efficiency and combustor operability with a robust, stable combustion process (Chen, p. 5, [0005]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fetescu (6079222) in view of Roberge (20200088102) and further in view of Jensen (5185541).

	Regarding claim 9, Fetescu in view of Roberge teaches the invention as claimed and as discussed above.  Fetescu further teaches a pre-heater (17 Fig. 1).
	Fetescu in view of Roberge does not teach the pre- heater comprises an electric heating element.
	However, Jensen teaches a heat exchanger (2 Fig. 1) comprising a fuel inlet (95 Fig. 12), a heat transfer chamber (93 Fig. 12), an electric heating element (94 Fig. 12), wherein liquid fuel enters at fuel inlet (95 Fig. 12), traverses a heat transfer chamber (93 Fig. 12), wherein the fuel is receiving an initial preheating by the electric heating element (94 Fig. 12) which vaporizes the fuel (col. 11, ll. 12-15).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge to incorporate the teaching of Jensen to use such an electric heating element (Jensen, 94 Fig. 12) in the heat exchanger (Fetescu, 17 Fig. 1) in order to accelerate the preheating process (Jensen, Col. 11, ll. 15-16). 

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fetescu (6079222) in view of Roberge (20200088102), DePuy (20140175803), and Allam (20120117978).
	
Regarding claim 13, Fetescu in view of Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches a compressor (35 Fig. 2) for compressing inlet air (28’ Fig. 2) for supply to the combustor (36 Fig. 2); and the burner (29 Fig. 2) to burn the portion of fuel (30 Fig. 1) diverted from the main fuel conduit (2 Fig. 1).
	Fetescu in view of Roberge as discussed so far does not teach a hydrogen fuel, a bleed air system configured to bleed compressed air from the compressor and supply it to the burner.
	However, Roberge further teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) as the same reason discussed above in claim 11.   
	Fetescu in view of Roberge does not teach a compressed air and a bleed air system configured to bleed the compressed air from the compressor and supply it to the burner to burn.
	However, DePuy teaches a first fuel (490 Fig. 4) and an air (494 Fig. 4) are supplied to a burner (shell 407 Fig. 4) and combusted to supply a heat to a second fuel (syngas 410 Fig. 4 and p. 3, [0025]) via a heat exchanger (488 Fig. 4), wherein the air can be a compressed air (via compressor, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge to incorporate the teaching of DePuy to  supply a compressed air (DePuy, 494 Fig. 4 and p. 3, [0025])  to the burner (Fetescu, 19 Fig. 1) to burn with the portion (Fetescu, 30 Fig. 1) of hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 Fig. 1) as the same reason discussed above in claim 11.  
Fetescu in view of Roberge and DePuy does not teach a bleed air system configured to bleed compressed air from the compressor and supply it to the burner to burn.
However, Allam teaches a bleed air system (annotated Fig. 1) configured to bleed a compressed air from the compressor (annotated Fig. 1) and supply it (the compressed air, annotated Fig. 1) to a burner (annotated Fig. 1) to burn with a hydrogen fuel (annotated Fig. 1) and used the flue gas from the burner as a heat source in a heat exchanger (annotated Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge and DePuy to provide Allam’s bleed air system (Allam, annotated Fig. 1) configured to bleed a compressed air (DePuy, 494 Fig. 4 and p. 3, [0025]) from the compressor (Fetescu, 35 Fig. 1) and supply the compressed air (DePuy, 494 Fig. 4 and p. 3, [0025]) to the burner (Fetescu, 19 Fig. 1) to burn with the portion (Fetescu, 30 Fig. 1) of hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 Fig. 1) to allow all the fuel gas combustion heat used for air preheating to be recovered at the gas turbine combustion heat input level so that recovered heat can produce electrical power at 55% to 60% net efficiency (Allam, p. 1, [0004]).

    PNG
    media_image2.png
    743
    963
    media_image2.png
    Greyscale


Regarding claim 19, Fetescu in view of Roberge teaches the invention as claimed and as discussed above. Fetescu further teaches a compressor (35 Fig. 2) of the gas turbine engine (6 Fig. 2) and the burner (29 Fig. 2) to burn the portion of fuel (30 Fig. 1) diverted from the main fuel conduit (2 Fig. 1).
Fetescu in view of Roberge discussed so far does not teach a hydrogen fuel, bleeding compressed air from a compressor and supplying the compressed air to the burner to burn with the portion of hydrogen fuel.
However, Roberge further teaches a cryogenic fuel (in cryogenic fuel tank 46, Fig. 1]) is heated by a heat exchange system (abstract) and supplied to a combustor (24 Fig. Fig. 1) of a gas turbine engine (abstract), wherein the cryogenic fuel can be a hydrogen fuel (p. 1, [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) as the same reason discussed above in claim 16.  
Fetescu in view of Roberge does not teach a compressed air and bleeding the compressed air from a compressor and supplying the compressed air to the burner to burn.
However, DePuy teaches an air (494 Fig. 4) are supplied to a burner (shell 407 Fig. 4) and combusted to supply a heat to a fuel (syngas 410 Fig. 4 and p. 3, [0025]) via a heat exchanger (488 Fig. 4), wherein the air can be a compressed air (via compressor, p. 3, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge to provide DePuy’s supplying a compressed air (DePuy, 494 Fig. 4 and p. 3, [0025])  to the burner (Fetescu, 19 Fig. 1) to burn with the portion (Fetescu, 30 Fig. 1) of hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 Fig. 1) as the same reason discussed above in claim 16. 
Fetescu in view of Roberge and DePuy does not teach bleeding compressed air from a compressor and supplying the compressed air to the burner to burn.
However, Allam teaches bleeding air (annotated Fig. 1) from a compressor (annotated Fig. 1) and supplying it (the compressed air, annotated Fig. 1) to a burner (annotated Fig. 1) to burn with a hydrogen fuel (annotated Fig. 1) and using the flue gas from the burner as a heat source in a heat exchanger (annotated Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge and DePuy to incorporate the teaching of Allam of bleeding a compressed air (Allam, annotated Fig. 1 and DePuy, 494 Fig. 4 and p. 3, [0025]) from the compressor (Fetescu, 35 Fig. 1) and supply the compressed air (Allam, annotated Fig. 1 and DePuy, 494 Fig. 4 and p. 3, [0025]) to the burner (Fetescu, 19 Fig. 1) to burn with the portion (Fetescu, 30 Fig. 1) of hydrogen fuel (Roberge, p. 1, [0011]) diverted (Fetescu, via 13 Fig. 1) from the main fuel conduit (Fetescu, 2 Fig. 1) to allow all the fuel gas combustion heat used for air preheating to be recovered at the gas turbine combustion heat input level so that recovered heat can produce electrical power at 55% to 60% net efficiency (Allam, p. 1, [0004]).

    PNG
    media_image2.png
    743
    963
    media_image2.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fetescu (6079222) in view of Roberge (20200088102) and DePuy (20140175803).

Regarding claim 18, Fetescu in view of Roberge discussed so far teaches the invention as claimed and as discussed above. Fetescu further teaches diverting (via 13 Fig. 1) a portion of fuel (30 Fig. 1) from a main fuel conduit (2 and 14 Fig. 1) and suppling the portion of fuel (30 Fig. 1) to the burner (19 Fig. 1).
Fetescu in view of Roberge discussed so far does not teach a hydrogen fuel and pre-mixing air with the portion of hydrogen fuel prior to the burning step.
However, Roberge further teaches a hydrogen fuel (Roberge, p. 1, [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the further teaching of Roberge to Fetescu to use a cryogenically-stored hydrogen fuel (Roberge, p. 1, [0011]) to the gas turbine engine (Fetescu, 6 Fig. 2) as the same reason discussed above in claim 16.  
Fetescu in view of Roberge does not teach an air and pre-mixing the air with the portion of hydrogen fuel prior to the burning step.
However, DePuy teaches supplying air (494 Fig. 4) and mixing the air (494 Fig. 4) with a fuel (490 Fig. 4) in a burner (407 Fig. 4) prior to burning the fuel and the air (p. 3, [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fetescu in view of Roberge to incorporate the teaching of DePuy of pre-mixing an air (DePuy, 494 Fig. 4) with the portion (Fetescu, 30 Fig. 1) of hydrogen fuel (Roberge, p. 1, [0011]) in the burner (Fetescu, 19 Fig. 1) before burning the portion of hydrogen fuel and the air to reduce in dependency on fossil fuel-base feed stocks and improve efficiency (DePuy, p. 1, [0004]) while protecting sensitive compressor and/or turbine components from the potentially destructive effects (DePuy, p. 4, [0029]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741